Title: [From Benjamin Franklin to Jared Eliot, c. 1749]
From: Read, Charles
To: 


This document, consisting of the first four pages of a letter, undated and unsigned, describes the operation of the writer’s farm near Burlington, N.J. It was long thought to be by Franklin and has been the basis for several discussions of his knowledge of practical agriculture. Sparks printed it (Works, vi, 83–6), thinking it might have been written “as early as 1747;” Bigelow included it in his edition (Works, II, 80–3); as did Smyth (Writings, ii, 383–6), who dated it more correctly 1749. The letter is not by Franklin, however, as George DeCou demonstrated in 1940; it was written to Eliot by Charles Read of New Jersey. For a documented account of this identification, see Carl R. Woodward, Ploughs and Politicks: Charles Read of New Jersey (New Brunswick, N.J., 1941), pp. xi-xxiv.
